 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                            EASTERN DISTRICT OF CALIFORNIA
 9

10   JORGE CONTRERAS,                                  Case No. 1:19-cv-01523-AWI
11                  Petitioner,                        DEATH PENALTY CASE
12           v.                                        ORDER GRANTING APPLICATION FOR
                                                       APPOINTMENT OF COUNSEL
13   RONALD DAVIS, Warden of California State
     Prison at San Quentin,                            (Doc. No. 1)
14
                    Respondent.                        ORDER GRANTING APPLICATION TO
15                                                     PROCEED IN FORMA PAUPERIS
16                                                     (Doc. No. 2)
17

18

19        On October 28, 2019, Petitioner Jorge Contreras, a state prisoner facing capital

20 punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing a request for

21 appointment of counsel to represent him. (Doc. No. 1.) Therein, Petitioner supports both the

22 request for appointment of counsel and his separate motion to proceed in forma pauperis filed on

23 his behalf by Kelly Culshaw, Assistant Federal Defender, (Doc. No. 2), by attesting to his capital

24 conviction and sentence following direct review and state collateral proceedings, his belief in

25 entitlement to redress, his need for appointed counsel, and his indigence.

26                       I. REQUEST FOR APPOINTMENT OF COUNSEL

27        Section 3599(a)(2) of Title 18 of the United States Code provides for the appointment of

28 one or more attorneys to represent an indigent person proceeding under 28 U.S.C. § 2254 to vacate
                                                   1
 1 a death sentence. Rule 191(c) of the Local Rules of the United States District Court for the Eastern

 2 District of California also provides for the appointment of counsel for indigent capital habeas

 3 petitioners. Under this rule, selection of counsel is made from a panel of attorneys qualified for

 4 appointment in death penalty cases and certified by a selection board appointed by the Chief

 5 Judge. Based on Petitioner’s submissions, he is entitled to appointment of counsel under 18

 6 U.S.C. § 3599(a)(2).

 7                     II. APPLICATION TO PROCEED IN FORMA PAUPERIS

 8         Rule 3(a) of the Rules Governing § 2254 Cases in the United States District Courts provides

 9 that a petitioner seeking in forma pauperis status shall file an affidavit of assets as required by 28

10 U.S.C. § 1915. Rule 3(a) also requires a certificate from the prison stating the amount on deposit

11 in the petitioner’s accounts. (See Doc. No. 7.) Based on Petitioner’s submissions, he has

12 complied with the requirements of 28 U.S.C. § 1915 and Rule 3(a) of the Rules Governing § 2254

13 Cases in the United States District Courts. He is entitled to proceed in forma pauperis.

14                                             III. ORDER

15         The Court finds good cause to grant Petitioner’s application for appointment of counsel

16 and to proceed in forma pauperis.

17         Accordingly,

18         1.     Petitioner’s application for appointment of counsel is granted. The matter is

19                referred to the Selection Board for the Eastern District of California for

20                recommendation of suitable counsel.

21         2.     Petitioner’s application to proceed in forma pauperis is granted.

22
     IT IS SO ORDERED.
23

24 Dated: November 5, 2019
                                                SENIOR DISTRICT JUDGE
25

26
27

28
                                                     2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     3
